




SIXTH Amendment to Loan and security agreement


THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 2nd day of November, 2015, by and between SILICON VALLEY BANK,
a California corporation (“Bank”) and AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”).
Recitals
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 21, 2012 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).
B.     Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.     Borrower has requested that Bank amend the Loan Agreement to (i) modify
the LIBOR Rate Margin, (ii) modify the Prime Rate Margin, and (iii) make certain
other revisions to the Loan Agreement as more fully set forth herein.
D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
1.Section 13 (Definitions). The following terms and their respective definitions
are hereby added in alphabetical order to Section 13.1 of the Loan Agreement:
“LIBOR Rate Margin” is (a) from the Fifth Amendment Effective Date and
continuing through December 31, 2015, two and one-quarter of one percent
(2.25%), and (b) from January 1, 2016 and continuing at all times thereafter,
one and three-quarters of one percent (1.75%).
“Prime Rate Margin” is (a) from the Fifth Amendment Effective Date and
continuing through December 31, 2015, one-half of one percent (0.50%), and (b)
from January 1, 2016 and continuing at all times thereafter, one percent
(1.00%).
3.Limitation of Amendments.
1.The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
2.This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
3.In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.




--------------------------------------------------------------------------------




4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
1.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
2.Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Loan Agreement, as amended by this
Amendment;
3.The organizational documents of Borrower delivered to Bank on April 4, 2014
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
4.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
5.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
6.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
7.This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
7.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.


[Signature page follows.]


[Signature Page to 6th Amendment to Loan and Security Agreement]


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWER:


AEROHIVE NETWORKS, INC.




--------------------------------------------------------------------------------




By /s/ John Ritchie
Name: John Ritchie
Title: CFO





BANK:


SILICON VALLEY BANK
By /s/ Alina Zinchik
Name: Alina Zinchik
Title: Vice President











